PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/383,489
Filing Date: 12 Apr 2019
Appellant(s): Wang et al.



__________________
David K. Cole; 76,100
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 25 November 2020 from which the appeal is taken have been modified by the Notice of Panel Decision from Pre-Appeal Brief Review dated 09 March 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke et al. (U. S. Patent Application Publication 2013/0188366 A1, hereafter ‘366) and in view of Partovi et al. (U. S. Patent 8,629,654 B2, hereafter ‘654).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke et al. (U. S. Patent Application Publication 2013/0188366 A1, hereafter ‘366) and in view of Partovi et al. (U. S. Patent 8,629,654 B2, hereafter ‘654) and further in view of Estevez et al. (U. S. Patent 8,353,598 B2, hereafter ‘598).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke et al. (U. S. Patent Application Publication 2013/0188366 A1, hereafter ‘366) and in view of Partovi et al. (U. S. Patent 8,629,654 B2, hereafter ‘654) and further in view of Swaminathan et al. (U. S. Patent Application Publication 2014/0168056 A1, already of record, hereafter ‘056).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke et al. (U. S. Patent Application Publication 2013/0188366 A1, hereafter ‘366) and in view of Partovi et al. (U. S. Patent 8,629,654 B2, hereafter ‘654) and further in view of Kuncl et al. (U. S. Patent Application Publication 2014/0267434 A1, hereafter ‘434).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 10-12, 14-20 and 22.


(2) Response to Argument
The Appellant argues - Partovi's wireless charging coil mat system cannot be combined with Russell-Clarke's desktop computer 10. In particular, Partovi is focused on wirelessly charging portable devices or batteries on a charging pad (see, e.g., column 1, line 64 through column 2, line 21). Partovi fails to show or suggest using a wireless charging mat in conjunction with a "computer" having a "stand" (e.g., a desktop computer), as recited in claim 1. Additionally, Russell-Clarke does not show or suggest the use or need of wireless charging for the computer, much less the use of a magnetic structure in the computer that aligns an external object to provide wireless signals.

The Examiner respectfully replies:
Russell-Clarke discloses a computer with a stand as shown in fig. 1 and as cited in the rejection of claim 1.  As provided in figures 1-4 and in paragraphs [0038]; [0039] and [0041], device 10 is a portable device such as a tablet computer, gaming device, navigation device and the like.
Portable computing devices are well-known examples of devices that are operable due to energy stored in batteries (usually internal to the device) that periodically require charging.  Thus, a class of glass enclosed electronic devices that may be associated with a stand and that require power input are well within the disclosed features of Russell-Clarke and shown in the rejection of claim 1.

Russell-Clarke does not teach the aspects of wirelessly powering a device, charging batteries or the like but clearly teaches the aspects of glass cases for various computing equipment devices including portable devices, glass cases for the same and in an example, a stand to support the device as cited in the rejection of claim 1.

The teachings of Partovi are used to cover the wireless coupling of two separate devices for the transfer of power/energy between the devices and bi-directionally coupling signals between the devices using the same coupling coils and in the case of the particularly cited Partovi elements, additional methods are disclosed for aligning the coils and providing magnetic holding support for one of the devices is also taught as the Examiner cited in the rejection of claim 1.



Partovi (‘654; fig. 55; col. 54, ln. 14-23) - The use of magnets as described above is especially useful for cases where movement between the power supply and/or charger and the device or battery to be charged or powered may occur. As an example, in an automobile environment, it is desirable to keep a mobile device such as a phone from moving during charging. Thus the use of the magnets described above, in addition to the above benefits, can enable use in moving environments. In addition, in some cases, it may be beneficial to have the charger and/or power supply in a position that is not horizontal. For example, a charger can be installed vertically. In this case, the magnets can be designed to be strong enough to hold the mobile device or battery in place vertically during the charging or powering process – these features cover the attachment, alignment and explicitly teach a vertical mounting including stronger magnets to firmly attach the two units together.

Partovi teaches many aspects of charging many different devices in a multitude of configurations but what is relevant are the core elements cited by the Examiner from the Partovi disclosure which does provide the teachings of a strong magnetic attachment for holding two devices together as one of ordinary skill in the art prior to the date of the filing of the invention 

A person of ordinary skill in the art reviewing the Russell-Clarke disclosure of glass housings for devices that includes portable devices and a stand, would be motivated to search for methods to power/charge a device in a glass housing and would find many of the disclosures of Partovi's wireless charging/powering and signal transfer solutions in the art that would work well with the glass housings of Russell-Clarke.

From the specification of the instant application, paragraph [0020], contrary to what is argued, the computing device of the invention maybe a laptop, tablet, handheld or portable computer electronic device, thus providing examples of well-known devices that operate from batteries (usually internal) that periodically require charging and is not constrained to be a desktop unit as argued. The specification of the application does not provide any details that would prevent using some type of stand that would be compatible with the disclosed portable devices.

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the 

As stated above, the methods disclosed by Russell-Clarke and Partovi combined, cover a full range of wireless bidirectional data flow in unison with the wireless power transfer capabilities and are extensible to other physical arrangements that are well within the capabilities of comprehension and use by one of ordinary skill in the art prior to the filing of the invention.

The Appellant further argues - In the Office Action, claim 2 was rejected as being unpatentable over Russell-Clarke and Partovi. In the rejection, it was suggested that Russell-Clarke's rear housing 18 is equivalent to the "second glass layer that covers the rear surface of the housing" of claim 2. Moreover, it was suggested that Partovi discloses a magnetic structure that could attach to Russell-Clarke's rear housing 18. Applicant disagrees.
Even if Russell-Clarke were modified to include Partovi's wireless charging, the resulting combination would not have a magnetic structure that attaches an external item to a rear glass housing. Partovi is directed to "a pad or base unit" that is used to charge portable electronic devices (Abstract).
As shown in Partovi's FIGS. 37-75, the portable devices rest on the pad/base unit horizontally. In other words, the devices must sit on the pad/base unit. Therefore, even if RussellClarke were modified to include Partovi's wireless charging, Russell-Clarke's computer would have to sit on a base unit. Neither Russell-Clarke nor Partovi shows or suggests having a magnetic structure attach to a rear glass housing of a computer supported with a stand to facilitate wireless signal transmission/reception.

The Examiner respectfully replies:
The rejection of claim 2 does include the elements of the glass housing attributed to RussellClarke and a proper combination of the elements for “the magnetic structure (‘654; fig. 55; col. 54, ln. 14-23) is configured to attach (‘654; fig. 55; col. 68, ln. 14-26) the external item to the second glass layer (‘366; fig. 1; ¶ 0039; a rear housing such as rear housing 18) – 

Partovi teaches (col. 54, ln. 14-23) - The use of magnets as described above is especially useful for cases where movement between the power supply and/or charger and the device or battery to be charged or powered may occur. As an example, in an automobile environment, it is desirable to keep a mobile device such as a phone from moving during charging. Thus the use of the magnets described above, in addition to the above benefits, can enable use in moving environments. In addition, in some cases, it may be beneficial to have the charger and/or power supply in a position that is not horizontal. For example, a charger can be installed vertically. In this case, the magnets can be designed to be strong enough to hold the mobile device or battery in place vertically during the charging or powering process – which cover the attachment, alignment and explicitly teaches a vertical mounting including stronger magnets to firmly attach the two units together.
Continuing with claim 2; configured to attach the external item to the second glass layer (‘366; fig. 1; ¶ 0039; a rear housing such as rear housing 18), - see above for the attaching comments - and wherein the first wireless signal structure comprises a coil (‘654; fig. 29, coil L2) that is inductively coupled to the second wireless signal structure (‘654; fig. 29, coil L1) through the second glass layer (‘366; fig. 1; ¶ 0039; a rear housing such as rear housing 18).


The Appellant did not address claim 3 which has the first coil (wireless signal structure) in the computer housing and the second unit contains the second coil (wireless signal structure).  Claim 4 reverses this arrangement.
 
The Appellant argues:
Claim 4 depends from claim 1 and is directed to the first wireless signal structure in the computer housing transmitting wireless power to a second wireless signal structure outside of the computer.
In the Office Action, claim 4 was rejected as being unpatentable over Russell-Clarke and Partovi. In the rejection, it was suggested that Partovi's coil Ll and coil L2 are respectively equivalent to the "first wireless signal structure" and the "second wireless structure" of claim 4. Applicant disagrees. Partovi is directed to charging an electronic device with a charging pad (Abstract) Therefore, Partovi's coil Ll, which transmits power, is inside the charging pad, and coil L2, which receives the power, is inside the electronic device.
Partovi fails to show or suggest the reverse arrangement in which an interior wireless structure (the "first wireless signal structure") transmits wireless power to an external wireless structure (the "second wireless signal structure"), as recited in claim 4.

The Examiner respectfully disagrees and replies that claim 4 is rejected using the reverse locations of the wireless signal structures as used in the rejection of claim 3.  In claim 3, L1 is in 
The rejection of claim 4, reverses this so that L2 is in the computer housing and L1 is in the external device magnetically attached to the computer housing.
The computer of the instant application has not been described as lacking an internal power supply and assuming that it contained a power supply, that power could be transferred to the external device magnetically attached to the computer housing where it could power the external device.  Fig. 20 of Partovi is an example of this bi-directional power flow so that claims 3 and 4 are properly rejected.  Bi-directional signal flow has also been discussed in the rejection of claim 1 above.

The Appellant did not argue claims 3 and 5-9.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD MARTELLO/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613       



                                                                                                                                                                                                 /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.